NUMBER 13-21-00219-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CITY OF BROWNSVILLE AND
RAYMOND HARRIS,                                                            Appellants,

                                            v.

JUAN RICHER,                                                                Appellee.


                    On appeal from the 138th District Court
                         of Cameron County, Texas.


                          MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

      Appellants City of Brownsville and Raymond Harris have filed an unopposed

motion to voluntarily dismiss their appeal against appellee Juan Richer, informing the

Court that “this matter has been finally resolved between all the parties.” Accordingly, we
grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Because they

have not indicated an agreement otherwise, we tax costs against appellants. See id. R.

42.1(d). Having dismissed the appeal at appellants’ request, no motion for rehearing will

be entertained.

                                                             GINA M. BENAVIDES
                                                             Justice

Delivered and filed on the
15th day of September, 2022.




                                           2